On April 28, 2014, for violation of the conditions of a suspended sentence, the defendant was sentenced for Count I: Tampering with or Fabricating Physical Evidence, a Felony, in violation of §45-7-207, MCA, to a commitment to the Department of Corrections for the term of four (4) years, with two (2) years suspended. It is the recommendation of the Court that Defendant be screened for the Intensive Supervision Program (I.S.P.) and upon acceptance, follow all requirements and provisions. If not accepted, Defendant will be placed at a Department of Corrections facility at the discretion of the department.
On November 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared via videoconference and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.